El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El acusado fué juzgado a virtud de una acusación por un delito de asesinato y declarado culpable de homicidio vo-luntario. En apelación fué revocada la sentencia y la causa devuelta a la corte inferior para la celebración de un nuevo juicio, 33 D.P.B. pág. 185.
El acusado fué entonces juzgado de nuevo por la misma acusación, pero bajo instrucciones que sólo comprendían el delito de homicidio y que excluían la' posibilidad de una con-dena por el delito mayor. El jurado otra vez declaró al acusado culpable del delito de homicidio voluntario; y ahora insiste él en que la segunda sentencia debe asimismo ser revocada por las siguientes razones:
“1. Porque la corte cometió error al denegar mía moción de former jeopardy que con respecto al delito de asesinato presentó él acusado por medió de su abogado.
"2. La corte cometió error al permitir que el fiscal utilizase el veredicto anterior refiriéndose a él como argumentación o justifica-ción de por qué el caso se ventilaba de nuevo.
“3. La corte cometió error al decidir sobre la moción de former *436jeopardy en cuanto al delito de asesinato, la que ba debido ser so-metida al jurado para su consideración.
“4. La corte cometió error en las instrucciones dadas al jurado por cuanto ellas no se compaginan con la acusación bajo la cual se celebró el juicio y ésto dió motivo a que se extraviara la mente del jurado.
“5. El veredicto del jurado es contrario a derecho y a la prueba presentada en el caso.”
La llamada moción de former jeopardy no era en la forma de una alegación sino más bien a manera de nna mo-ción para anular o sobreseer la acusación, basada en la teo-ría de una absolución del cargo de asesinato debido a la anterior condena por homicidio voluntario.
Esta moción no se hizo hasta después que el jurado ha-bía sido constituido y juramentado y leída la acusación.
El fiscal se opuso al propuesto “sobreseimiento,” por el fundamento de que la moción se hacía demasiado tarde, ci-tando el caso de El Pueblo v. Marrero, 18 D.P.R. 923; People v. McFarlane, 138 Cal. 481 (61 L. R. A. 245, 71 Pac. 568); y Vol. 7, Jurispi’udencia de California, p. 961, pár. 101. El fiscal, sin embargo, admitió y se adhirió a la suges-tión de que lo procedente dentro de las circunstancias sería seguir con el juicio como si fuera por homicidio voluntario solamente, bajo las debidas instrucciones al jurado.
El juez entonces denegó la moción y la defensa tomó ex-cepción “porque,” como dijo el abogado, “entendemos que no existe ninguna acusación.”
Es muy cierto, según indica el apelante, que hasta la fe-cha de esta moción el caso había sido tramitado como un juicio por asesinato en primer grado.' Verdaderamente que las primeras veinte páginas o más del récord taquigráfico, podría decirse que contienen una especie de lista de jurados calificados y descalificados en un caso de pena capital, y hasta este punto podría servir de base para una exposición escueta de los distintos criterios en el distrito acerca de la pena capital.
*437Pero la cooperación activa del abogado del acusado en representar una costosa farsa como la indicada, no tiende a robustecer la contención qne abora se bace de-que la corte inferior incurrió en error al negar la moción para sobre-seer, por mucbo tiempo demorada, al llamársele finalmente la atención a la cuestión de la anterior absolución. A falta de alguna cita de autoridades que requiera seria considera-ción, o de algún razonamiento más persuasivo que una vaga sugestión de un posible prejuicio en la mente de los jura-dos, como consecuencia de estos formidables preliminares, no estamos preparados abora para decir que el juez senten-ciador incurrió en error como se alega en el primer señala-miento.
Los autos no revelan el becbo, si lo fuere, de que el fiscal se refería en el argumento al veredicto anterior, por no hablar de la objeción becba a tal comentario, o de cualquier resolución sobre el mismo, o excepción tomada a tal decisión, si fué tomada.
El error imaginario sugerido en el tercer señalamiento, de cometerse, se instó y promovió por el abogado del acu-sado. Ni se necesita una viva imaginación para describir cuál podría baber sido la actitud del abogado en apelación si el juez sentenciador hubiera dado instrucciones al jurado acerca del delito de asesinato en primero y segundo grados como cuestiones -(issues) envueltas en el caso, y le hubiera sometido la cuestión de becbo en cuanto a la anterior abso-lución vel non a falta de cualquier alegación formal o reve-lación de la intención de defenderse por tal fundamento o de prueba aducida a virtud de tal teoría, o de alguna soli-citud para someter tal cuestión.
No hay queja alguna de las instrucciones realmente dadas, comprensivas del delito de homicidio voluntario, que en con-junto eran justas y tan favorables para el acusado como razonablemente podía esperarse. El razonamiento bajo el cuarto señalamiento es casi tan breve e ininteligible como el señalamiento mismo. En tanto lo entendemos, puede con-*438testarse con lo. que ya se lia diclio en relación al tercer se-ñalamiento.
Hubo prueba tendente a demostrar la defensa propia, y algunas declaraciones que de ser creídas, como al parecer lo fueron por el jurado, bastaban para sostener un veredicto de homicidio. La negativa del juez sentenciador a conceder un nuevo juicio no se asigna como error; y no estamos dis-puestos a variar la conclusión a que se llegó por dos jurados diferentes, que oyeron la prueba según se exteriorizaba por los testigos en la silla testifical.

Debe confirmarse la sentencia apelada.